Case 1:18-cv-07291-VSB-RWL Document 74-19 Filed 08/10/20 Page 1 of 5




                  EXHIBIT 18
                                                    Case 1:18-cv-07291-VSB-RWL Document 74-19 Filed 08/10/20 Page 2 of 5

Trades
                                      2018-07-13,
AVGO                                                                  -1,000      203.8380   202.4600    203,838.00      -3.39    -203,834.61         0.00     1,378.00         O;P
                                      13:15:34
                                      2018-07-13,
AVGO                                                                  -1,000      203.9950   202.4600    203,995.00      -2.37    -203,992.63         0.00     1,535.00         O;P
                                      13:15:52
                                      2018-07-13,
AVGO                                                                  -1,000      203.9750   202.4600    203,975.00      -4.41    -203,970.59         0.00     1,515.00         O;P
                                      13:15:52
                                      2018-07-13,
AVGO                                                                   -700    203.9057143   202.4600    142,734.00      -2.17    -142,731.83         0.00     1,012.00         O;P
                                      13:15:52
                                      2018-07-17,
AVGO                                                                   -200       206.2600   208.3100     41,252.00      -0.53     -41,251.47         0.00      -410.00         O;P
                                      13:38:12
                                      2018-07-17,
AVGO                                                                   -100       206.1500   208.3100     20,615.00      -0.44     -20,614.56         0.00      -216.00           O
                                      13:38:47
                                      2018-07-17,
AVGO                                                                  -1,810   206.1022652   208.3100    373,045.10      -8.38    -373,036.72         0.00     -3,996.00        O;P
                                      13:38:49
                                      2018-07-17,
AVGO                                                                  -2,110   206.1337915   208.3100    434,942.30      -8.80    -434,933.50         0.00     -4,591.80        O;P
                                      13:39:31
                                      2018-07-17,
AVGO                                                                  -1,196      206.1800   208.3100    246,591.28      -2.87    -246,588.41         0.00     -2,547.48        O;P
                                      13:39:46
                                      2018-07-17,
AVGO                                                                   -863       206.1800   208.3100    177,933.34      -2.07    -177,931.27         0.00     -1,838.19        O;P
                                      13:40:17
                                      2018-07-17,
AVGO                                                                   -736       206.2400   208.3100    151,792.64      -1.84    -151,790.80         0.00     -1,523.52        O;P
                                      13:41:28
                                      2018-07-17,
AVGO                                                                   -985       206.2400   208.3100    203,146.40      -2.38    -203,144.02         0.00     -2,038.95        O;P
                                      13:42:49
 Total AVGO                                                          -22,893                            4,685,718.44   -164.70   -4,733,612.53   -48,058.80   -76,214.18
                                      2018-03-19,
AVGR                                                                  1,384         1.5000     1.3900      -2,076.00     -6.24       2,082.24         0.00      -152.24         O;P
                                      14:34:45
                                      2018-03-19,
AVGR                                                                  -2,000        1.5000     1.3900       3,000.00     -0.64       -2,967.19        -6.78      220.00       C;O;P
                                      14:42:40
                                      2018-03-19,
AVGR                                                                  -2,500        1.3200     1.3900       3,300.00     -1.91       -3,298.09        0.00      -175.00         O;P
                                      15:10:22
                                      2018-03-19,
AVGR                                                                  -2,000       1.33035     1.3900       2,660.70     -5.60       -2,655.10        0.00      -119.30         O;P
                                      15:10:45
                                      2018-03-19,
AVGR                                                                   -500         1.3400     1.3900        670.00      0.12         -670.12         0.00        -25.00        O;P
                                      15:11:39
                                      2018-03-19,
AVGR                                                                   -952         1.3500     1.3900       1,285.20     0.24        -1,285.44        0.00        -38.08        O;P
                                      15:17:22
                                      2018-03-19,
AVGR                                                                  -2,500       1.36806     1.3900       3,420.15     0.62        -3,420.77        0.00        -54.85        O;P
                                      15:19:18
                                      2018-03-19,
AVGR                                                                  -2,500      1.375996     1.3900       3,439.99     0.62        -3,440.61        0.00        -35.01        O;P
                                      15:28:20
 Total AVGR                                                          -11,568                              15,700.04     -12.78     -15,655.09         -6.78     -379.48
                                      2018-06-15,
AWX                                                                   1,000        2.19853     2.3200      -2,198.53     -1.70       2,200.23         0.00       121.47         O;P
                                      10:27:16
                                      2018-07-24,
AWX                                                                   -3,100        2.8700     3.3500       8,897.00     -3.06       -8,893.94        0.00     -1,488.00        O;P
                                      13:00:33
                                      2018-07-24,
AWX                                                                   2,447      2.9499481     3.3500      -7,218.52     -3.16       7,019.74      -201.95       978.93         C;P
                                      13:31:13
                                      2018-07-25,
AWX                                                                   1,600         3.2800     4.3200      -5,248.00     -2.52       3,842.52      -268.21     1,664.00       C;O;P
                                      09:40:07
                                      2018-07-25,
AWX                                                                     340         3.2800     4.3200      -1,115.20     0.10        1,115.10         0.00       353.60           O
                                      09:40:14
                                      2018-08-02,
AWX                                                                    -800         3.2600     3.5700       2,608.00     -1.76       -2,606.24        0.00      -248.00         O;P
                                      10:48:34
                                      2018-11-07,
AWX                                                                   -1,000       3.80086     3.4500       3,800.86     -1.92       -3,798.94        0.00       350.86         O;P
                                      14:37:04




Activity Statement - January 1, 2018 - December 31, 2018                                                                                                                   Page: 203
                                                    Case 1:18-cv-07291-VSB-RWL Document 74-19 Filed 08/10/20 Page 3 of 5

Trades
                                      2018-11-07,
AWX                                                                    -600       3.8000   3.4500    2,280.00    0.08     -2,280.08     0.00    210.00         O;P
                                      14:37:16
                                      2018-11-07,
AWX                                                                   -1,000      3.7515   3.4500    3,751.50    -1.87    -3,749.63     0.00    301.50         O;P
                                      14:38:59
                                      2018-11-07,
AWX                                                                   -1,000     3.75045   3.4500    3,750.45    -3.97    -3,746.48     0.00    300.45         O;P
                                      14:39:00
                                      2018-11-07,
AWX                                                                   -1,000      3.7500   3.4500    3,750.00    -4.87    -3,745.13     0.00    300.00           O
                                      14:39:01
                                      2018-11-07,
AWX                                                                    -355       3.7200   3.4500    1,320.60    0.05     -1,320.65     0.00     95.85         O;P
                                      14:56:04
                                      2018-11-07,
AWX                                                                     888       3.6100   3.4500   -3,205.68    0.27     3,373.42    168.00    -142.08        C;P
                                      15:06:33
                                      2018-11-07,
AWX                                                                     100       3.6200   3.4500     -362.00    -0.17      379.93     17.76     -17.00          C
                                      15:11:04
                                      2018-11-07,
AWX                                                                   2,700    3.6886556   3.4500   -9,959.37    -6.93   10,151.35    185.05    -644.37        C;P
                                      15:14:57
                                      2018-11-07,
AWX                                                                   1,267    3.7078532   3.4500   -4,697.85    -2.54    4,736.21     35.82    -326.70        C;P
                                      15:15:04
                                      2018-11-09,
AWX                                                                    -825       4.3800   3.5500    3,613.50    -2.52    -3,610.98     0.00    684.75         O;P
                                      08:21:41
                                      2018-11-09,
AWX                                                                    -400       4.3800   3.5500    1,752.00    0.09     -1,752.09     0.00    332.00         O;P
                                      08:21:41
                                      2018-11-09,
AWX                                                                    -900       4.3900   3.5500    3,951.00    -1.89    -3,949.11     0.00    756.00         O;P
                                      08:22:24
                                      2018-11-09,
AWX                                                                    -100       4.4000   3.5500     440.00     -0.19     -439.81      0.00     85.00           O
                                      08:23:29
                                      2018-11-09,
AWX                                                                    -262       4.7800   3.5500    1,252.36    -0.19    -1,252.17     0.00    322.26         O;P
                                      09:27:49
                                      2018-11-09,
AWX                                                                  -10,225   4.4343335   3.5500   45,341.06   -21.23   -45,319.83     0.00   9,042.31        O;P
                                      09:30:10
                                      2018-11-09,
AWX                                                                  -10,225   4.5024205   3.5500   46,037.25   -36.38   -46,000.87     0.00   9,738.50        O;P
                                      09:31:07
                                      2018-11-09,
AWX                                                                    -322       4.6000   3.5500    1,481.20    0.04     -1,481.24     0.00    338.10         O;P
                                      09:31:40
                                      2018-11-09,
AWX                                                                     100       4.2200   3.5500     -422.00    -0.17      437.81     15.64     -67.00          C
                                      09:35:05
                                      2018-11-09,
AWX                                                                     600       4.2200   3.5500   -2,532.00    0.22     2,627.11     95.33    -402.00        C;P
                                      09:35:23
                                      2018-11-09,
AWX                                                                     600       4.2000   3.5500   -2,520.00    0.18     2,627.26    107.44    -390.00        C;P
                                      09:35:27
                                      2018-11-09,
AWX                                                                     600       4.1200   3.5500   -2,472.00    -0.57    2,634.52    161.95    -342.00        C;P
                                      09:35:50
                                      2018-11-09,
AWX                                                                     600       4.1000   3.5500   -2,460.00    -0.32    2,735.38    275.06    -330.00        C;P
                                      09:41:57
                                      2018-11-09,
AWX                                                                     600       4.0800   3.5500   -2,448.00    0.33     2,666.45    218.78    -318.00        C;P
                                      09:41:57
                                      2018-11-09,
AWX                                                                     600       4.0600   3.5500   -2,436.00    -0.57    2,660.82    224.25    -306.00        C;P
                                      09:42:16
                                      2018-11-09,
AWX                                                                     600       4.0400   3.5500   -2,424.00    0.18     2,669.32    245.50    -294.00        C;P
                                      09:42:20
                                      2018-11-09,
AWX                                                                     600       4.0200   3.5500   -2,412.00    0.23     2,666.32    254.55    -282.00        C;P
                                      09:44:04
                                      2018-11-09,
AWX                                                                   1,000       3.9800   3.5500   -3,980.00    0.38     4,428.78    449.16    -430.00        C;P
                                      09:44:08
                                      2018-11-09,
AWX                                                                   1,000       3.9900   3.5500   -3,990.00    -0.33    4,430.25    439.92    -440.00        C;P
                                      09:44:08
                                      2018-11-09,
AWX                                                                     600       3.9700   3.5500   -2,382.00    0.23     2,656.62    274.85    -252.00        C;P
                                      09:44:09


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                  Page: 204
                                                    Case 1:18-cv-07291-VSB-RWL Document 74-19 Filed 08/10/20 Page 4 of 5

Trades
                                      2018-11-09,
AWX                                                                   -500       4.1200   3.5500    2,060.00     0.06     -2,060.06       0.00     285.00         O;P
                                      09:47:57
                                      2018-11-09,
AWX                                                                   -500       4.1103   3.5500    2,055.15     -0.58    -2,054.57       0.00     280.15         O;P
                                      09:48:01
                                      2018-11-09,
AWX                                                                  -1,600      4.1100   3.5500    6,576.00     -3.30    -6,572.70       0.00     896.00         O;P
                                      09:48:06
                                      2018-11-09,
AWX                                                                   -500       4.1300   3.5500    2,065.00     0.11     -2,065.11       0.00     290.00         O;P
                                      09:49:14
                                      2018-11-09,
AWX                                                                  -1,600      4.1000   3.5500    6,560.00     -0.80    -6,559.20       0.00     880.00         O;P
                                      09:50:46
                                      2018-11-09,
AWX                                                                    439       4.0600   3.5500    -1,782.34    0.18     1,943.86     161.69     -223.89         C;P
                                      09:53:13
                                      2018-11-09,
AWX                                                                    600       4.0100   3.5500    -2,406.00    -0.77    2,656.97     250.20     -276.00         C;P
                                      09:53:55
                                      2018-11-09,
AWX                                                                    200       4.0100   3.5500     -802.00     -0.24      885.58      83.34      -92.00         C;P
                                      09:53:58
                                      2018-11-09,
AWX                                                                    100       3.9600   3.5500     -396.00     -0.17      442.79      46.62      -41.00           C
                                      09:54:04
                                      2018-11-09,
AWX                                                                    100       3.9400   3.5500     -394.00     -0.17      442.79      48.62      -39.00           C
                                      09:54:04
                                      2018-11-09,
AWX                                                                  -2,550      4.1800   3.5500   10,659.00    -11.25   -10,647.75       0.00   1,606.50         O;P
                                      10:00:16
                                      2018-11-09,
AWX                                                                   1,000      4.0600   3.5500    -4,060.00    -1.70    4,427.92     366.22     -510.00         C;P
                                      10:04:12
                                      2018-11-09,
AWX                                                                   -469       4.2000   3.5500    1,969.80     0.11     -1,969.91       0.00     304.85         O;P
                                      10:08:56
                                      2018-11-09,
AWX                                                                   7,700   4.2295221   3.5500   -32,567.32   -10.03   34,449.33    1,871.98   -5,232.32        C;P
                                      10:09:18
                                      2018-11-09,
AWX                                                                  -1,000      4.2400   3.5500    4,240.00     0.21     -4,240.21       0.00     690.00         O;P
                                      10:11:08
                                      2018-11-09,
AWX                                                                  -1,000      4.2800   3.5500    4,280.00     0.06     -4,280.06       0.00     730.00         O;P
                                      10:11:25
                                      2018-11-09,
AWX                                                                   -385       4.3000   3.5500    1,655.50     0.05     -1,655.55       0.00     288.75         O;P
                                      10:11:35
                                      2018-11-09,
AWX                                                                   -415       4.3000   3.5500    1,784.50     -0.20    -1,784.30       0.00     311.25         O;P
                                      10:12:20
                                      2018-11-09,
AWX                                                                  -1,000      4.2800   3.5500    4,280.00     -4.58    -4,275.42       0.00     730.00         O;P
                                      10:13:36
                                      2018-11-09,
AWX                                                                   -300    4.2833333   3.5500    1,285.00     -0.96    -1,284.04       0.00     220.00         O;P
                                      10:13:37
                                      2018-11-09,
AWX                                                                  -1,000      4.2062   3.5500    4,206.20     -1.87    -4,204.33       0.00     656.20           O
                                      10:13:56
                                      2018-11-09,
AWX                                                                  -1,000     4.15498   3.5500    4,154.98     -1.86    -4,153.12       0.00     604.98         O;P
                                      10:14:08
                                      2018-11-09,
AWX                                                                  -1,000     4.17311   3.5500    4,173.11     -1.87    -4,171.24       0.00     623.11         O;P
                                      10:14:17
                                      2018-11-09,
AWX                                                                  -1,000      4.1900   3.5500    4,190.00     0.13     -4,190.13       0.00     640.00         O;P
                                      10:14:23
                                      2018-11-09,
AWX                                                                   -782       4.2000   3.5500    3,284.40     0.12     -3,284.52       0.00     508.30         O;P
                                      10:14:29
                                      2018-11-09,
AWX                                                                  -1,000      4.1831   3.5500    4,183.10     -1.87    -4,181.23       0.00     633.10           O
                                      10:14:33
                                      2018-11-09,
AWX                                                                  -1,000      4.1500   3.5500    4,150.00     -4.73    -4,145.27       0.00     600.00         O;P
                                      10:14:43
                                      2018-11-09,
AWX                                                                  -1,000      4.1500   3.5500    4,150.00     -0.12    -4,149.88       0.00     600.00         O;P
                                      10:14:52
                                      2018-11-09,
AWX                                                                  -1,000      4.1800   3.5500    4,180.00     0.13     -4,180.13       0.00     630.00           O
                                      10:15:00


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                     Page: 205
                                                    Case 1:18-cv-07291-VSB-RWL Document 74-19 Filed 08/10/20 Page 5 of 5

Trades
                                      2018-11-09,
AWX                                                                   -1,000      4.2000   3.5500    4,200.00     0.13     -4,200.13        0.00      650.00           O
                                      10:15:05
                                      2018-11-09,
AWX                                                                   1,900       4.1000   3.5500   -7,790.00     0.76     8,547.42      758.18     -1,045.00        C;P
                                      10:22:55
                                      2018-11-09,
AWX                                                                   2,000       4.0800   3.5500   -8,160.00     0.79     8,991.20      831.99     -1,060.00        C;P
                                      10:22:59
                                      2018-11-09,
AWX                                                                     100       4.0600   3.5500     -406.00     -0.17      449.51       43.34        -51.00          C
                                      10:23:34
                                      2018-11-09,
AWX                                                                   1,808       4.0600   3.5500   -7,340.48     0.54     7,907.63      567.69      -922.08         C;P
                                      10:23:37
                                      2018-11-09,
AWX                                                                   2,000       4.0400   3.5500   -8,080.00     0.60     8,415.62      336.22      -980.00         C;P
                                      10:23:37
                                      2018-11-09,
AWX                                                                   2,000       4.0200   3.5500   -8,040.00     0.79     8,217.19      177.98      -940.00         C;P
                                      10:23:37
                                      2018-11-09,
AWX                                                                   1,930       4.0000   3.5500   -7,720.00     0.77     8,020.54      301.31      -868.50         C;P
                                      10:23:59
                                      2018-11-09,
AWX                                                                   2,000     3.979875   3.5500   -7,959.75     0.57     8,392.24      433.06      -859.75         C;P
                                      10:24:05
                                      2018-11-09,
AWX                                                                   2,000     3.959765   3.5500   -7,919.53     0.00     8,529.10      609.56      -819.53         C;P
                                      10:24:05
                                      2018-11-09,
AWX                                                                   2,000       3.9400   3.5500   -7,880.00     0.60     8,485.65      606.25      -780.00         C;P
                                      10:24:05
                                      2018-11-09,
AWX                                                                   2,000      3.91953   3.5500   -7,839.06     -5.85    8,413.64      568.72      -739.06         C;P
                                      10:24:07
                                      2018-11-09,
AWX                                                                   1,000       3.8900   3.5500   -3,890.00     -0.54    4,179.73      289.19      -340.00         C;P
                                      10:24:11
                                      2018-11-09,
AWX                                                                     600       3.8800   3.5500   -2,328.00     0.24     2,511.23      183.47      -198.00         C;P
                                      10:24:12
 Total AWX                                                            -4,396                        32,124.89   -143.21   -21,886.93   11,234.54   16,897.49
                                      2018-06-06,
AXON                                                                  -1,000      3.4300   4.5500    3,430.00     -1.72    -3,428.28        0.00    -1,120.00        O;P
                                      08:22:38
                                      2018-06-06,
AXON                                                                  -1,000      3.4200   4.5500    3,420.00     -5.36    -3,414.64        0.00    -1,130.00          O
                                      08:22:39
                                      2018-06-06,
AXON                                                                  -1,000      3.4200   4.5500    3,420.00     -3.25    -3,416.75        0.00    -1,130.00        O;P
                                      08:22:43
                                      2018-06-06,
AXON                                                                  -1,000     3.41064   4.5500    3,410.64     -5.36    -3,405.28        0.00    -1,139.36        O;P
                                      08:22:44
                                      2018-06-06,
AXON                                                                  -1,000      3.6300   4.5500    3,630.00     -0.30    -3,629.70        0.00     -920.00         O;P
                                      08:55:34
                                      2018-06-06,
AXON                                                                  -1,000      3.6400   4.5500    3,640.00     -0.27    -3,639.73        0.00     -910.00         O;P
                                      08:55:37
                                      2018-06-06,
AXON                                                                  -4,000     3.51175   4.5500   14,047.00    -19.01   -14,027.99        0.00    -4,153.00        O;P
                                      09:31:00
                                      2018-06-06,
AXON                                                                  -8,500   3.4799671   4.5500   29,579.72    -41.76   -29,537.96        0.00    -9,095.28        O;P
                                      09:31:04
                                      2018-06-06,
AXON                                                                  1,100    3.4142455   4.5500   -3,755.67     -5.72    3,758.96        -2.43    1,249.33         C;P
                                      09:31:20
                                      2018-06-06,
AXON                                                                    200       3.4385   4.5500     -687.70     -0.44      683.14        -5.00      222.30           C
                                      09:31:25
                                      2018-06-06,
AXON                                                                  1,000       3.3800   4.5500   -3,380.00     -4.38    3,425.20       40.83     1,170.00         C;P
                                      09:31:31
                                      2018-06-06,
AXON                                                                  2,000      3.45825   4.5500   -6,916.50     -6.86    6,886.55       -36.81    2,183.50         C;P
                                      09:31:41
                                      2018-06-06,
AXON                                                                  1,000       3.6600   4.5500   -3,660.00     -0.10    3,632.70       -27.40      890.00         C;P
                                      09:32:16
                                      2018-06-06,
AXON                                                                 -10,000      3.3500   4.5500   33,500.00    -53.64   -33,446.36        0.00   -12,000.00        O;P
                                      09:34:07



Activity Statement - January 1, 2018 - December 31, 2018                                                                                                        Page: 206
